

115 S2721 IS: San Juan Mountains Wilderness Act
U.S. Senate
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2721IN THE SENATE OF THE UNITED STATESApril 19, 2018Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate certain land in San Miguel, Ouray, and San Juan Counties, Colorado, as wilderness, to
			 designate certain special management areas in the State of Colorado, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the San Juan Mountains Wilderness Act.
 2.DefinitionsIn this Act: (1)Covered LandThe term covered land means—
 (A)land designated as wilderness under paragraphs (23) through (25) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 3); and
 (B)land designated as a Special Management Area. (2)SecretaryThe term Secretary means the Secretary of Agriculture.
			(3)Special
 management areaThe term Special Management Area means each of—
 (A)the Sheep Mountain Special Management Area designated by section 4(a)(1); and
 (B)the Liberty Bell East Special Management Area designated by section 4(a)(2). (4)StateThe term State means the State of Colorado.
			3.Additions to the
 National Wilderness Preservation SystemSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756; 114 Stat. 1955; 116 Stat. 1055; 127 Stat. 3824) is amended by adding at the end the following:
			
				(23)Lizard Head
 wilderness additionCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 3,141 acres, as generally depicted on the map entitled Proposed Wilson, Sunshine, Black Face and San Bernardo Additions to the Lizard Head Wilderness and dated March 8, 2018, which is incorporated in, and shall be administered as part of, the Lizard Head Wilderness.
				(24)Mount Sneffels
				Wilderness additions
					(A)Liberty Bell
 and Last Dollar AdditionsCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 7,279 acres, as generally depicted on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated March 8, 2018, which is incorporated in, and shall be administered as part of, the Mount Sneffels Wilderness.
					(B)Whitehouse
 AdditionsCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 12,468 acres, as generally depicted on the map entitled Proposed Whitehouse Additions to the Mt. Sneffels Wilderness and dated March 22, 2018, which is incorporated in, and shall be administered as part of, the Mount Sneffels Wilderness.
					(25)McKenna Peak
 WildernessCertain Federal land in the State of Colorado comprising approximately 8,600 acres of Bureau of Land Management land, as generally depicted on the map entitled McKenna Peak Wilderness and dated April 14, 2016, to be known as the McKenna Peak Wilderness..
		4.Special Management Areas
			(a)Designation
 (1)Sheep mountain special management areaThe Federal land in the Grand Mesa, Uncompahgre, and Gunnison and San Juan National Forests in the State comprising approximately 21,675 acres, as generally depicted on the map entitled Proposed Sheep Mountain Special Management Area and dated March 8, 2018, is designated as the Sheep Mountain Special Management Area.
 (2)Liberty bell east special management areaThe Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests in the State comprising approximately 792 acres, as generally depicted on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated March 8, 2018, is designated as the Liberty Bell East Special Management Area.
 (b)PurposeThe purpose of the Special Management Areas is to conserve and protect for the benefit and enjoyment of present and future generations the geological, cultural, archaeological, paleontological, natural, scientific, recreational, wilderness, wildlife, riparian, historical, educational, and scenic resources of the Special Management Areas.
			(c)Management
				(1)In
 generalThe Secretary shall manage the Special Management Areas in a manner that—
 (A)conserves, protects, and enhances the resources and values of the Special Management Areas described in subsection (b);
 (B)subject to paragraph (3), maintains or improves the wilderness character of the Special Management Areas and the suitability of the Special Management Areas for potential inclusion in the National Wilderness Preservation System; and
 (C)is in accordance with—
 (i)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
 (ii)this Act; and
 (iii)any other applicable laws.
 (2)ProhibitionsThe following shall be prohibited in the Special Management Areas:
 (A)Permanent roads.
 (B)Except as necessary to meet the minimum requirements for the administration of the Federal land, to provide access for abandoned mine cleanup, and to protect public health and safety—
 (i)the use of motor vehicles, motorized equipment, or mechanical transport (other than provided in paragraph (3)); and
 (ii)the establishment of temporary roads.
						(3)Authorized
			 activities
					(A)In
 generalThe Secretary may allow any activities (including helicopter access for recreation and maintenance and the competitive running event permitted since 1992) that have been authorized by permit or license as of the date of enactment of this Act to continue within the Special Management Areas, subject to such terms and conditions as the Secretary may require.
 (B)PermittingThe designation of the Special Management Areas by subsection (a) shall not affect the issuance of permits relating to the activities covered under subparagraph (A) after the date of enactment of this Act.
 (C)BicyclesThe Secretary may permit the use of bicycles in— (i)the portion of the Sheep Mountain Special Management Area identified as Ophir Valley Area on the map entitled Proposed Sheep Mountain Special Management Area and dated March 8, 2018; and
 (ii)the portion of the Liberty Bell East Special Management Area identified as Liberty Bell Corridor on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated March 8, 2018.
						(d)Applicable
 lawWater and water rights in the Special Management Areas shall be administered in accordance with section 8 of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 762), except that—
 (1)any reference in that section to the lands designated as wilderness by this Act, the Piedra, Roubideau, and Tabeguache areas identified in section 9 of this Act, or the Bowen Gulch Protection Area or the Fossil Ridge Recreation Management Area identified in sections 5 and 6 of this Act, or the areas described in sections 2, 5, 6, and 9 of this Act shall be considered to be a reference to the the Special Management Areas; and
 (2)any reference in that section to this Act shall be considered to be a reference to the San Juan Mountains Wilderness Act.
				5.Administrative
			 provisions
			(a)Fish and
 WildlifeNothing in this Act affects the jurisdiction or responsibility of the State with respect to fish and wildlife in the State.
			(b)No Buffer
			 Zones
				(1)In
 generalNothing in this Act creates a protective perimeter or buffer zone around covered land.
				(2)Activities
 outside wildernessThe fact that a nonwilderness activity or use on land outside of the covered land can be seen or heard from within covered land shall not preclude the conduct of the activity or use outside the boundary of the covered land.
				(c)Maps and legal
			 descriptions
				(1)In
 generalAs soon as practicable after the date of enactment of this Act, the Secretary or the Secretary of the Interior, as appropriate, shall file a map and a legal description of each wilderness area designated by paragraphs (23) through (25) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 3) and the Special Management Areas with—
 (A)the Committee on Natural Resources of the House of Representatives; and
 (B)the Committee on Energy and Natural Resources of the Senate.
					(2)Force of
 lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary or the Secretary of the Interior, as appropriate, may correct clerical and typographical errors in each map and legal description.
				(3)Public
 availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the Forest Service.
				(d)Acquisition of
			 land
				(1)In
 generalThe Secretary or the Secretary of the Interior, as appropriate, may acquire any land or interest in land within the boundaries of a Special Management Area or the wilderness designated under paragraphs (23) through (25) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 3) only through exchange, donation, or purchase from a willing seller.
 (2)ManagementAny land or interest in land acquired under paragraph (1) shall be incorporated into, and administered as a part of, the wilderness or Special Management Area in which the land or interest in land is located.
 (e)GrazingThe grazing of livestock on covered land, if established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations as are considered necessary by the Secretary with jurisdiction over the covered land, in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
 (2)the applicable guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405) or H.R. 5487 of the 96th Congress (H. Rept. 96–617).
 (f)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the covered land and the approximately 6,590 acres generally depicted on the map entitled Proposed Naturita Canyon Mineral Withdrawal Area and dated March 8, 2018, is withdrawn from—
 (1)entry, appropriation, and disposal under the public land laws;
 (2)location, entry, and patent under mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
				6.Technical
 correctionSubtitle E of title II of Public Law 111–11 (16 U.S.C. 460zzz et seq.) is amended—
 (1)by redesignating section 2408 (16 U.S.C. 460zzz–7) as section 2409; and
 (2)by inserting after section 2407 (16 U.S.C. 460zzz–6) the following:
				
					2408.Release
						(a)In
 generalCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Dominguez Canyon Wilderness Study Area not designated as wilderness by this subtitle have been adequately studied for wilderness designation.
 (b)ReleaseAny public land referred to in subsection (a) that is not designated as wilderness by this subtitle—
 (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed in accordance with this subtitle and any other applicable laws..